This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-0175

                               Katherine JoAnn Lange,
                                     Appellant,

                               Thomas James Putman,
                                    Appellant,

                                         vs.

                                State Farm Insurance,
                                     Respondent

                              Filed September 8, 2014
                                     Affirmed
                                   Worke, Judge

                           Hennepin County District Court
                             File No. 27-CV-13-10836

Katherine JoAnn Lange, Minneapolis, Minnesota (pro se appellant)

Thomas Putman, Minneapolis, Minnesota (pro se appellant)

Scott G. Williams, C. Todd Koebele, Murnane Brandt, St. Paul, Minnesota (for
respondent)

      Considered and decided by Worke, Presiding Judge; Schellhas, Judge; and Harten,

Judge.*




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

WORKE, Judge

       Appellants challenge the dismissal of their action against respondent-insurer and

denial of their motion for default judgment, arguing that the district court erred in ruling

that their service of process on respondent was insufficient. We affirm.

                                        DECISION

       Appellants Katherine JoAnn Lange and Thomas James Putman attempted to

initiate a lawsuit against respondent State Farm Insurance by having a process server

personally serve a summons and complaint on respondent in Nebraska. After appellants

filed their complaint in Hennepin County, respondent moved for summary judgment,

claiming that appellants failed to properly serve respondent, and appellants moved for a

default judgment challenging respondent’s answer.        The district court dismissed the

matter after concluding that service of process on respondent was insufficient and that

therefore, the court lacked jurisdiction.

       To be effective, service of process “must accord strictly with statutory

requirements.” Lundgren v. Green, 592 N.W.2d 888, 890 (Minn. App. 1999) (quotation

omitted), review denied (Minn. July 28, 1999). Service of process in a manner not

specifically authorized is ineffective service. Id. A challenge to service of process poses

a jurisdictional question, which we review de novo. Shamrock Dev., Inc. v. Smith, 754

N.W.2d 377, 382 (Minn. 2008). We apply the facts that the district court found unless

they are clearly erroneous. Id. The district court has personal jurisdiction over civil

defendants only if the summons is properly served. Id.


                                             2
       Appellants argue that Nebraska law should apply because “[s]uit was filed in

Nebraska, because according to the law; the Summons and Complaint had to be filed in

the State where [the] Policy/Contract was issued.” But appellants did not file their

lawsuit in Nebraska; they filed in Minnesota. Service of process is determined by the law

of the forum state. Bloom v. Am. Express Co., 222 Minn. 249, 257, 23 N.W.2d 570, 575

(1946). In Minnesota, where appellants filed their complaint, service is made on a

corporation “by delivering a copy to an officer or managing agent, or to any other agent

authorized expressly or impliedly or designated by statute to receive service of

summons.” Minn. R. Civ. P. 4.03(c).

       Here, a professional process server in Nebraska personally handed the documents

to Margaret Minary, respondent’s employee who worked in the human-resources

department at respondent’s Lincoln, Nebraska office. Appellants argue that Minary was

the correct person to serve because she was the head of human resources, making her an

appointed representative to receive service.

       The individual receiving process must be one who reasonably could be expected to

inform the corporation of the service. Tullis v. Federated Mut. Ins. Co., 570 N.W.2d 309,

311 (Minn. 1997). An individual is an agent for service of process when he or she has

the “power to exercise independent judgment and discretion to promote the business of

the corporation”; or his or her position is “of sufficient rank or character to make it

reasonably certain the corporation would be apprised of the service.” Id.

       There is no evidence that Minary, a human-resources employee, fit into either of

these categories. Nor have appellants provided any evidence that Minary was granted


                                               3
implied authority to accept service of process on respondent’s behalf. See id. at 313

(stating that implied authority to act as an agent generally exists when the “character of

the agency is such as to render it fair, reasonable, and just to imply an authority on the

part of the agent to receive service”).

       Because service of process was not properly perfected, the district court lacked

jurisdiction and dismissal was appropriate. Leek v. Am. Express Prop. Cas., 591 N.W.2d

507, 509 (Minn. App. 1999), review denied (Minn. Apr. 6, 1999). Because the district

court lacked jurisdiction, it was not required to address appellants’ motion for default

judgment.

       Affirmed.




                                            4